The judgment of the Supreme Court was entered, March 5th 1877,
Per, Curiam.
— The law of this city is clear that no contract or debt can be created without the authority of the councils and an appropriation to meet it. The power to bind the city for debts or contracts was fully- examined in the case of The City v. Flanigen, 11 Wright 21 ; and the very question before us was in effect decided at the same term in The City v. Johnson, 11 Wright 382. The Act of 21st April 1858, is very pointed: “ That no debt or contract hereafter incurred or made shall be binding upon the city of Philadelphia unless authorized by law or ordinance, and an appropriation sufficient to pay the same be previously made by councils : Provided, that persons claiming unauthorized debts or contracts, may recover against the person or persons illegally making the same.” The previous legislation for the city was all in this direction, as shown in Elanigen’s case, and this act became the crowning sheaf which capped the whole. The argument that the power exists in a case such as this to bind the city to the payment of some compensation, leaving the amount to be fixed by councils, cuts the throat of the law. As said in Elanigen’s case, “ the power to contract is essentially a power to disburse. A valid contract is uncontrollable ; demanding its performance at the hands of the judiciary, and calling to their aid the whole power of the government. If an *483appropriation for its payment is not made this year, it must be in the next, or some following.” Now it is against this power to bind the city to any payment that the Act of. 1858 was levelled. If subordinate departments can bind at all, the power to fix the compensation is simply illusory. We think no error was committed by the court below and the judgment is therefore affirmed.